                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF ILLINOIS

    GREGORY HOPE,                  )
                                   )
                   Plaintiff,      )
                                   )
    vs.                            )                      Case No. 16-CV-327-NJR-MAB
                                   )
    TAMMY WELTY, KIM WOODS,        )
    PATRICK RIGGS, TENIELLE ALGER, )
    C/O COVAT, LINDA HOVEY, JIMMIE )
    STANLEY, KELLY RICHARDSON, and )
    UNKNOWN PARTIES,               )
                                   )
                   Defendants.     )

                             MEMORANDUM AND ORDER

ROSENSTENGEL, District Judge:

        This matter is before the Court on the Report and Recommendation of Magistrate

Judge Donald G. Wilkerson1 (Doc. 123), which recommends the undersigned District

Judge grant in part and deny in part the Motion for Summary Judgment filed by

Defendants Tenielle Alger, Michael Conant, Kelly Richardson, Patrick Riggs, and Jimmy

Stanley (“the IDOC Defendants”) (Doc. 109). 2 The Report and Recommendation further

recommends this Court deny the Motion for Summary Judgment filed by Defendants

Linda Hovey, Tammy Welty, and Kim Woods (“the Wexford Defendants”) (Doc. 110).

Defendants timely objected to the Report and Recommendation (Docs. 126, 127). For the

reasons set forth below, Defendants’ objections are overruled, and the Court adopts Judge




1This case was subsequently transferred to United States Magistrate Judge Mark A. Beatty (Doc. 129).
2 The Clerk of
             Court is directed to correct Defendants’ names on the docket sheet as follows: Michael Conant
for C/O Covat and Jimmy Stanley for Jimmie Stanley.

                                             Page 1 of 17
Wilkerson’s Report and Recommendation in its entirety. 3

                                          BACKGROUND

       Gregory Hope, an inmate in the Illinois Department of Corrections (“IDOC”),

brings this action under 42 U.S.C. § 1983 for alleged constitutional violations that

occurred while he was housed at Lawrence Correctional Center (Doc. 1). Specifically,

Hope is proceeding against all defendants on one count of deliberate indifference to a

serious medical need in violation of the Eighth Amendment (Doc. 65).

       Hope, a 62-year-old diabetic with high blood pressure, awoke around 7:30 a.m. on

August 4, 2015, feeling queasy, dizzy, and uneasy, and he had a pain in his chest that he

rated at a level 2 out of 10 (Doc. 109-1, p. 18, 165). He also had numbness in his right arm

and leg, and he immediately knew something was wrong (Id., p. 21). Within minutes of

waking, Hope tried to notify the gallery officer on duty, Officer Jimmy Stanley, that he

needed help (Id., pp. 19-20). Hope repeatedly pressed the panic button in his cell, which

is only to be used by inmates when there is violence occurring or an inmate is seriously

ill (Id.). Prior to August 4, 2015, Hope had never used the panic button (Id., p. 20).

       Hope claims he and his cellmate continued to press the panic button repeatedly

while also hollering out the chuckhole of the cell’s solid steel door in an attempt to get

the attention of the gallery officer (Id., p. 22). Hope told his cellmate that he felt like he

was having a stroke or heart attack, that the right side of his body was tingling and numb,

and he could barely stand (Id., p. 23).



3
 Discovery closed on July 6, 2018, and the unknown defendants were never identified. Accordingly, John
or Jane Does 1-4 will be dismissed with prejudice.

                                            Page 2 of 17
       Despite their repeated calls for help, no one came for two and a half hours (Id.).

Hope admitted he had no way of telling time in his cell but claimed he could judge the

time that had passed by the activities that were going on in the prison, such as the lunch

line forming (Id.). Hope testified he did not go to lunch that day because he did not have

the strength to go (Id., p. 32). He also did not attempt to speak to prison staff while the

line was forming because he felt that most officers would not listen (Id., p. 31).

       Around 11:30 a.m. or noon, Stanley arrived at Hope’s cell (Id., p. 33). Stanley told

Hope that the officer “in the bubble” informed him the panic button repeatedly was being

pressed (Id., p. 34). Hope told Stanley he was having chest pains and numbness and asked

Stanley for help (Id., pp. 35-36). Stanley said he would contact the Health Care Unit and

get back to Hope with the results (Id., p. 36). Stanley did not return, however, until about

2:30 p.m., when it was time for shift change (Id.). Stanley told Hope that Nurse Welty in

Health Care said he would be seen at 5 p.m. when he went in for his insulin (Id., p. 37).

       Stanley disputes this account. According to Stanley, he does not recall these events

on August 4, 2015, and he remembers nothing about Hope until August 11, 2015

(Doc. 109-6, p. 10-11). Stanley further testified that if an inmate pushes his panic button,

a light will flash on the computer in the control pod to indicate the button has been

pressed (Id., p. 7). There is one person assigned to the control pod 24 hours a day, but if

the pod officer is not watching the screens, he may not immediately see a panic alert was

pressed (Id.). The protocol is to then go to the cell and see why it was pressed (Id.). If the

panic call turns out to be a medical emergency, officers will either call a Code 3 for an

emergency or contact Health Care and the zone supervisor (Id.). Hope admitted that the

                                        Page 3 of 17
officer in the control booth (“the bubble”) is the officer who gets the panic message and

that he did not know who was assigned to the bubble on August 4 (Doc. 109-1, p. 87).

Stanley was not in the bubble on August 4, 2015 (Doc. 109-6, p. 124).

       Around 3 p.m. on August 4, Hope lined up to go to Health Care for his diabetes

(Doc. 109-1, pp. 40-41). When he saw Nurse Welty for his insulin, he told her he had been

having chest pains all morning and numbness on his right side, and that he felt as though

he was having a heart attack or stroke (Id., p. 44). She responded that he had already seen

the doctor and already been diagnosed, and there was nothing wrong with him (Id.,

p. 45). Hope tried to argue that he never saw the doctor that day; if he had, it would have

been logged in his records (Id.). Nurse Welty said she would not do anything besides

send him back to his unit (Id.). Nurse Welty disputes this version of events and testified

she did not have any conversation with Hope about chest pain prior to August 11, 2015

(Doc. 111-1, pp. 12, 14).

       After he was denied medical care for his chest pain on August 4, 2015, Hope filed

an emergency grievance (Doc. 109-1, p. 53). The emergency grievance went to the

warden’s office, where Kelly Richardson was serving as a confidential assistant to the

warden and had authority, in the warden’s absence, to determine whether a grievance

was an emergency (Doc. 109-5, p. 4). Richardson testified that a grievance constitutes an

emergency if there is a substantial risk of imminent personal injury, sexual abuse, or

anything putting the inmate in serious harm (Id., p. 5). Richardson further testified that,

if the grievance mentioned chest pain, it was her practice to contact the Health Care Unit

and ensure the offender is being seen or that Health Care is at least aware of the issue

                                       Page 4 of 17
(Id.). Richardson could not recall, however, whether she contacted Health Care in this

instance (Id.). On August 6, 2015, Richardson deemed Hope’s grievance a non-

emergency, but she could not recall why (Id.)

       One or two days after August 4, 2015, Hope approached Nurse Hovey in Health

Care and gave her a request slip to be seen by the doctor (Doc. 109-1, p. 53). He asked

Nurse Hovey to turn it in for him. She refused and told him to put it in the request box

and go through the proper chain (Id.). So, he did (Id., p. 54). Nurse Hovey disputes Hope’s

testimony, stating that if an inmate complains of chest pain while in the insulin line, she

would not instruct him to fill out a sick call slip but rather would make a note in his chart

and have him assessed immediately (Doc. 111-3, p. 21). She further testified she was not

aware Hope was complaining of chest pain prior to August 11, 2015 (Id., p. 9).

       Hope also spoke with Nurse Woods while she was passing out medication on her

rounds (Doc. 109-1, p. 59). He told Nurse Woods about his chest pains, and, while she

could not do anything about it, she said she would remind someone and put him on the

doctor’s sick call for the next day (Id., p. 60). When Hope asked Nurse Woods the

following day why he had not been put in to see the doctor, Nurse Woods said she told

Nurse Hovey to put him on the doctor’s call list (Id.). Nurse Hovey said Nurse Woods

hadn’t told her anything (Id., p. 61). Nurse Woods disputes that Hope complained of chest

pain to her and does not recall whether he ever asked to be put on a doctor’s call list

(Doc. 111-2, p. 9).

       Other than being seen for his insulin, Hope was not seen in the Health Care Unit

between August 4 and August 11 (Id., p. 62). On August 11, Hope had a heart attack

                                        Page 5 of 17
(Doc. 111-6, p. 5). He awoke that day feeling like he had been run over by a train

(Doc. 109-1, p. 65). He described the feeling as someone reaching into his chest, putting

his heart into a vise-grip, and squeezing it as hard as he could (Id.). He also felt numbness,

coldness, and pain on the right side of his entire body. He immediately told his cellmate

to press the panic button, which his cellmate did for about 10 to 20 minutes (Id., p. 68).

       When an officer arrived, Hope told him he thought he was having a heart attack

(Id., p. 70). A lieutenant came in and immediately called a Code Three for an emergency

(Id., p. 79). Hope was taken to the Health Care Unit, where he passed out with no pulse

and had to be shocked with an automatic external defibrillator (Doc. 111-1, pp. 13-14).

Rescue breaths were also administered through an Ambu bag (Id., p. 14). Hope’s pulse

was restored, and he was transferred by ambulance to Lawrence County Memorial

Hospital (Id.). From there, he was transferred to Carle Foundation Hospital, where a

diagnostic cardiac catheterization procedure showed a total blockage of the left anterior

descending artery requiring a stent to be implanted (Doc. 111-6, p. 8).

       Hope was told by the doctor who performed his surgery that—had the nurses and

prison administration done their job and administered a simple blood test or EKG—they

would have found that his heart was in distress and the whole incident could have been

avoided (Doc. 109-1, p. 178).

                 THE REPORT AND RECOMMENDATION AND OBJECTIONS

       On November 1, 2018, Judge Wilkerson issued a Report and Recommendation on

Defendants’ motions for summary judgment. With regard to the IDOC Defendants, Judge

Wilkerson recommended that Defendants Alger, Conant, and Riggs be granted summary

                                        Page 6 of 17
judgment, as they presented evidence they were absent from work on August 11, 2015—

the only date in the Amended Complaint that they were alleged to be deliberately

indifferent. Thus, there are no facts upon which a reasonably jury could conclude these

Defendants were present on August 11, 2015, let alone deliberately indifferent to Hope’s

medical needs.

      With regard to Defendant Richardson, Judge Wilkerson noted that while

Richardson’s standard practice was to check with the Health Care Unit before denying a

grievance as an emergency, there is no evidence that Richardson contacted the Health

Care Unit before denying Hope’s grievance on August 6, 2015. And, even if she had,

Hope had not been examined by the Health Care Unit. So it is unclear what information

the Health Care Unit could have provided Richardson that would have suggested Hope

had been treated or assessed for his chest pain. Thus, the only information Richardson

had was that Hope had chest pain and the Health Care Unit had either refused or failed

to treat him. Based on this evidence, a jury could conclude that Richardson was

deliberately indifferent to a serious medical need.

      As to Defendant Stanley, Judge Wilkerson found that Hope’s testimony regarding

the events of August 4, 2015, were uncontroverted since Stanley could not remember the

incident. And a jury could find the failure to respond to a panic button for over two hours

was deliberate indifference to a serious medical need. Thus, summary judgment would

not be proper with regard to that claim. As to the remainder of Hope’s claims against

Stanley, however, Judge Wilkerson found that Stanley acted appropriately and that no

reasonable jury could find him deliberately indifferent.

                                       Page 7 of 17
       Judge Wilkerson further found that neither Richardson nor Stanley were entitled

to qualified immunity because the law is clearly established that an official can be liable

for deliberate indifference when the official knows of and disregards an excessive risk to

an inmate’s health. Farmer v. Brennan, 511 U.S. 825, 834 (1994). Furthermore, an inmate’s

correspondence to a prison supervisor may “establish a basis for personal liability under

§ 1983 where that correspondence provides sufficient knowledge of a constitutional

deprivation.” Perez v. Fenoglio, 792 F.3d 768, 781-82 (7th Cir. 2015). Based on this law,

Stanley should have been aware that ignoring Hope’s panic call for hours would qualify

as deliberate indifference, and Richardson should have known that ignoring Stanley’s

written grievance could violate the Eighth Amendment.

       With regard to the Wexford Defendants, Judge Wilkerson recommended their

motion for summary judgment be denied in its entirety. Judge Wilkerson found

Defendants’ argument that Hope’s testimony was self-serving and, thus, could not

provide the basis for denying summary judgment, to be unpersuasive. Furthermore,

while Defendants argue they were unaware of Hope’s medical complaints between

August 4 and August 11, Hope’s testimony contradicts those assertions—thus creating a

genuine issue of material fact that cannot be resolved on summary judgment. Finally,

Judge Wilkerson dismissed Defendants’ argument that a plaintiff must offer “verifying

medical evidence” that a delay in treatment (rather than the inmate’s underlying

condition) caused some degree of harm. Judge Wilkerson pointed to testimony from

Hope’s treating physician, who testified that intermittent chest pains can be evidence of

a cardiac incident. And, a week after Hope reporting having chest pain, he had a heart

                                       Page 8 of 17
attack—and only survived after being resuscitated and a stent implanted in his artery.

Thus, there is evidence that tends to confirm or corroborate Hope’s claim that the failure

to treat his symptoms between August 4 and August 11 caused him harm.

                                          DISCUSSION

       When timely objections are filed, the Court must undertake de novo review of the

Report and Recommendation. 28 U.S.C. § 636(b)(1)(B), (C); FED. R. CIV. P. 72(b); SDIL-LR

73.1(b); Harper v. City of Chicago Heights, 824 F. Supp. 786, 788 (N.D. Ill. 1993); see also Govas

v. Chalmers, 965 F.2d 298, 301 (7th Cir. 1992). This requires the Court to look at all evidence

contained in the record, give fresh consideration to those issues to which specific

objections have made, and make a decision “based on an independent review of the

evidence and arguments without giving any presumptive weight to the magistrate

judge’s conclusion.” Harper, 824 F.Supp. at 788 (citing 12 CHARLES ALAN WRIGHT ET AL.,

FEDERAL PRACTICE AND PROCEDURE § 3076.8, at p. 55 (1st ed. 1973) (1992 Pocket Part));

Mendez v. Republic Bank, 725 F.3d 651, 661 (7th Cir. 2013). If only a “partial objection is

made, the district judge reviews those unobjected portions for clear error.” Johnson v.

Zema Systems Corp., 170 F.3d 734,739 (7th Cir. 1999). The Court may then “accept, reject,

or modify, in whole or in part, the findings or recommendations made by the magistrate

judge.” 28 U.S.C. § 636(b)(1).

       Summary judgment must be granted “if the movant shows that there is no genuine

dispute as to any material fact and the movant is entitled to judgment as a matter of law.”

FED. R. CIV. P. 56(a); see also Celotex Corp. v. Catrett, 477 U.S. 317, 322 (1986); Spath v. Hayes

Wheels Int’l-Ind., Inc., 211 F.3d 392, 396 (7th Cir. 2000). The Court must construe the

                                          Page 9 of 17
evidence in the light most favorable to the nonmoving party and draw all reasonable

inferences in favor of that party. See Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 255 (1986);

Chelios v. Heavener, 520 F.3d 678, 685 (7th Cir. 2008). The moving party bears the burden

of establishing that no material facts are in genuine dispute; any doubt as to the existence

of a genuine issue must be resolved against the moving party. Adickes v. S.H. Kress & Co.,

398 U.S. 144, 160 (1970).

       In responding to a motion for summary judgment, the nonmoving party may not

simply rest upon the allegations contained in the pleadings, but must present specific

facts to show a genuine issue of material fact exists. Celotex, 477 U.S. at 322–26; Anderson,

477 U.S. at 256–57. A genuine issue of material fact is not demonstrated by the mere

existence of “some alleged factual dispute between the parties,” Anderson, 477 U.S. at 247,

or by “some metaphysical doubt as to the material facts.” Matsushita Elec. Indus. Co. v.

Zenith Radio Corp., 475 U.S. 574, 586 (1986). Rather, a genuine issue of material fact only

exists if “a fair-minded jury could return a verdict for the [nonmoving party] on the

evidence presented.” Anderson, 477 U.S. at 252.

I.     The IDOC Defendants

       The IDOC Defendants objected to the Report and Recommendation on December

3, 2018 (Doc. 126). As to Richardson, Defendants argue that the denial of a grievance is

insufficient to demonstrate personal liability, citing to Sims v. Jairret, No. 18-cv-1102-NJR,

2018 WL 2433585 (S.D. Ill. May 30, 2018). Alternatively, Defendants suggest Richardson

is entitled to qualified immunity because she cannot be responsible for incorrectly

guessing how to treat Hope’s grievance. As to Stanley, Defendants object only to Judge

                                         Page 10 of 17
Wilkerson’s recommendation that summary judgment be denied with regard to Stanley’s

delay in responding to the panic button, arguing the evidence is too slight to be sufficient

to proceed on that claim. Specifically, they assert that the officer in the bubble had to alert

Stanley that the indicator light was going off, and Hope has not put forth any evidence

that Stanley was aware the panic button had been pressed.

       A. Defendant Richardson

       Defendants first argue that Richardson cannot be held personally liable simply for

denying a grievance. It is true that non-medical personnel not directly involved in an

inmate’s medical care are usually not liable for denying a grievance. See Gevas v. Mitchell,

492 F. App’x 654, 660 (7th Cir. 2012). Nevertheless, “[a]n inmate’s correspondence to a

prison administrator may . . . establish a basis for personal liability under § 1983 where

that correspondence provides sufficient knowledge of a constitutional deprivation. Perez

v. Fenoglio, 792 F.3d 768, 782 (7th Cir. 2015). That is, the plaintiff must show that because

of the purported letters, the defendant officials knew of a constitutional deprivation and

approved it, turned a blind eye to it, failed to remedy it, or in some way personally

participated. Vance v. Peters, 97 F.3d 987, 994 (7th Cir. 1996). “[O]nce an official is alerted

to an excessive risk to inmate safety or health through a prisoner’s correspondence,

‘refusal or declination to exercise the authority of his or her office may reflect deliberate

disregard.’” Perez, 792 F.3d at 782 (quoting Vance, 97 F.3d at 993).

       Here, the evidence is that Hope submitted an emergency grievance on August 4,

2015, complaining that he had not been seen for his chest pain despite being a 62-year-

old with high blood pressure and diabetes. Two days later, Richardson reviewed and

                                        Page 11 of 17
denied that the grievance was an emergency. While she testified it was her practice to

contact the Health Care Unit if a grievance mentions chest pains to ensure the offender

will be examined, she could not recall whether she contacted the Health Care Unit in this

instance. Based on these facts, a reasonable jury could find that Richardson was alerted

to an excessive risk to Hope’s health in that he was not being treated for his chest pain.

She then turned a blind eye to that risk by denying the grievance was an emergency.

Accordingly, summary judgment is not proper on these grounds.

      Alternatively, Defendants argue Richardson is entitled to qualified immunity

because she cannot be responsible for incorrectly guessing how to treat Hope’s grievance.

But Richardson did not have to guess how to treat the grievance, as the procedure for

handling emergency grievances is laid out in the Illinois Administrative Code. If there is

a substantial risk of imminent personal injury or other serious or irreparable harm to the

offender, a grievance shall be handled on an emergency basis and processing of the

grievance shall be expedited. 20 ILL. ADMIN. CODE § 504.840(a). Furthermore, the law is

clear that an inmate’s correspondence can establish a basis for personal liability if the

correspondence provides sufficient notice of a constitutional deprivation. Perez, 792 F.3d

at 782. Here, a jury could find that Hope’s grievance showed he was at risk of imminent

injury and put Richardson on notice that his constitutional rights were being violated

when his complaints of chest pain were being ignored by prison staff. Accordingly,

Richardson is not protected by qualified immunity, and Defendants’ objection is

overruled.




                                      Page 12 of 17
       B. Defendant Stanley
       With regard to Defendant Stanley, Defendants object only to Judge Wilkerson’s

recommendation that summary judgment be denied with regard to Stanley’s delay in

responding to the panic button. Defendants argue the evidence is too slight to be

sufficient to proceed on that claim. Specifically, they assert that the officer in the bubble

had to alert Stanley that the indicator light was going off, and Hope has not put forth any

evidence that Stanley was aware the panic button had been pressed.

       Stanley has no recollection of the events of August 4, 2015, so he could not rebut

Hope’s testimony that he waited two and a half hours for a response to his panic call and

tried to call out to the gallery officer through the chuckhole. Maybe it is true that Stanley

was unaware the panic button had been pressed. Or, maybe he did know and chose not

to investigate. At this point, determining what really happened and whose testimony to

credit is a function of the jury—not the Court. Thus, Defendants’ objection is overruled.

       As to the remaining claims against Stanley, as well as the claims against

Defendants Riggs, Alger, and Conant, there is no objection to Judge Wilkerson’s

conclusion that summary judgment should be granted in their favor, and the Court finds

no clear error in Judge Wilkerson’s line of reasoning. See Johnson v. Zema Systems Corp.,

170 F.3d 734, 739 (7th Cir. 1999) (“If no objection or only partial objection is made, the

district court judge reviews those unobjected portions for clear error.”). Accordingly,

summary judgment shall be granted on these claims.




                                       Page 13 of 17
II.    The Wexford Defendants

       The Wexford Defendants also objected to the Report and Recommendation on

December 3, 2018 (Doc. 127). Defendants argue that Hope failed to establish they had any

knowledge he was suffering from chest pain, as he has presented no evidence other than

his own self-serving testimony. They further argue Judge Wilkerson disregarded the

evidence presented by Defendants and impermissibly relied on inadmissible hearsay

when he found that there was evidence corroborating Hope’s claim that the delay in his

treatment caused him harm. Finally, Defendants argue their expert witness established

that the symptoms of a heart attack cannot last for days, and Hope has presented no

medical evidence that his chest pain was related to his heart attack. Thus, he has failed to

show any verifying medical evidence that the delay in treatment caused him any harm.

       The Court finds the arguments made by Defendants Hovey, Welty, and Woods

unpersuasive. Defendants’ main argument rests on the idea that Hope’s deposition

testimony was “self-serving” and, thus, cannot be considered on summary judgment.

That is not the law in the Seventh Circuit.

       “The Seventh Circuit has emphasized time and again that ‘self-serving’ sworn

testimony is competent evidence at summary judgment that must be considered by the

Court.” Warren v. Corizon Inc., No. 217CV00116JMSMJD, 2017 WL 5290577, at *4 (S.D. Ind.

Nov. 13, 2017) (collecting cases). Indeed, the Seventh Circuit has made it perfectly clear

that the term self-serving “must not be used to denigrate perfectly admissible evidence

through which a party tries to present its side of the story at summary judgment.” Hill v.

Tangherlini, 724 F.3d 965, 967 (7th Cir. 2013). “Everything a litigant says in support of a

                                       Page 14 of 17
claim is self-serving, whether the statement comes in a complaint, an affidavit, a

deposition, or a trial. Yet self-serving statements are not necessarily false; they may be

put to the test before being accepted, but they cannot be ignored.” Sanders v. Melvin, 873

F.3d 957, 960 (7th Cir. 2017).

       Even Defendants’ own citation to Buie v. Quad Graphics is inapposite, for the Court

there held that a self-serving affidavit should be considered when it meets the

requirements for evidence on summary judgment. Buie v. Quad/Graphics, Inc., 366 F.3d

496, 506 (7th Cir. 2004); see also Payne v. Pauley, 337 F.3d 767, 773 (7th Cir. 2003) (“Provided

that the evidence meets the usual requirements for evidence presented on summary

judgment—including the requirements that it be based on personal knowledge and that

it set forth specific facts showing that there is a genuine issue for trial—a self-serving

affidavit is an acceptable method for a non-moving party to present evidence of disputed

material facts.”).

       That there are no medical records or other documentary support for Hope’s claims

does not mean there is no evidence supporting his claims. Hope testified under oath and

based on personal knowledge that he informed Nurse Welty, Nurse Hovey, and Nurse

Woods about his chest pains and that they did nothing in response. Defendants testified

that the events did not occur or that they could not recall whether the events occurred.

That means there is a genuine issue of material fact for trial.

       The Court also is not moved by Defendants’ assertion that there is no admissible

evidence that a delay in medical treatment caused Hope further harm. Dr. Mehta testified

that Hope’s intermittent chest pains could have been symptoms of his heart attack

                                        Page 15 of 17
(Doc. 111-4, pp. 15-16). While Dr. Patricia Cole, Defendants’ expert witness, testified that

symptoms of a heart attack cannot last continuously for days (Doc. 111-6, p. 12), Dr.

Mehta explained that it is possible for a patient to have “stuttering” myocardial

infarction, meaning the vessel is about to close but is not fully closed (Id., p. 26). For these

people, an individual’s symptoms may come and go and gradually worsen (Id.).

       Dr. Mehta also testified that he would tell a patient complaining of chest pain to

go to the Emergency Room, where they will do an EKG and a blood test (Id., p. 9). Dr.

Cole explained that an EKG can show changes that would be suggestive of a heart attack

(Doc. 111-6, p. 7). As far as the blood test goes, Dr. Mehta explained that if two blood tests

within six to eight hours come back negative, a doctor can either do a stress test or observe

the patient (Id.). Dr. Mehta stated that he would recommend a stress test for a patient

with high blood pressure complaining of chest pain, and that given Hope’s history of

high blood pressure and diabetes, had Hope come to him complaining of chest pain, he

would have told Hope “[i]t doesn’t hurt to do a stress test.” (Id., pp. 16-17). As a result of

his heart attack, Hope has damage to the front wall of his heart that reduces the pumping

ability of his heart and could lead to heart failure (Doc. 111-6, p. 10).

       Viewing this evidence in a light most favorable to Hope, a reasonably jury could

find that Defendants’ delay in treating Hope caused him some degree of harm. At the

very least, as noted by Judge Wilkerson, there is evidence that Defendants unnecessarily

prolonged his pain by failing to treat his symptoms. Accordingly, the Wexford

Defendants’ objection to Judge Wilkerson’s Report and Recommendation is overruled.




                                        Page 16 of 17
                                      CONCLUSION

      For these reasons, the objection filed by Defendants Kelly Richardson and Jimmy

Stanley (Doc. 126) and the objection filed by Defendants Linda Hovey, Tammy Welty,

and Kim Woods (Doc. 127) are OVERRULED. The Court ADOPTS the Report and

Recommendation of Judge Wilkerson (Doc. 123) in its entirety.

      The Motion for Summary Judgment filed by the IDOC Defendants (Doc. 109) is

GRANTED as to Defendants Alger, Conant, and Riggs, DENIED as to Defendant

Richardson, and GRANTED in part and DENIED in part as to Defendant Stanley. The

Motion for Summary Judgment filed by the Wexford Defendants (Doc. 110) is DENIED.

      The Clerk of Court is DIRECTED to correct Defendants’ names on the docket

sheet as set forth in footnote 2. And, as directed in footnote 3, John or Jane Does 1-4 are

DISMISSED with prejudice.

      This case shall now proceed to trial on Plaintiff Gregory Hope’s claim of deliberate

indifference to a serious medical need, in violation of the Eighth Amendment, against

Defendants Richardson, Stanley, Hovey, Welty, and Woods.

      IT IS SO ORDERED.

      DATED: February 5, 2019


                                                ____________________________
                                                NANCY J. ROSENSTENGEL
                                                United States District Judge




                                      Page 17 of 17
